Citation Nr: 0739829	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hyperthyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1981.  He had additional active military service from 
July 15, 2004, to August 13, 2004, as a member of the South 
Carolina Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In October 2007, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  At the hearing, the veteran submitted additional 
evidence directly to the Board.  The evidence consisted of 
private clinical records.  The veteran waived initial RO 
consideration of this evidence. The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2007).


FINDINGS OF FACT

1.  The veteran was diagnosed with hyperthyroidism in 2001.  

2.  A periodic Army National Guard medical examination in 
June 2004 reflects the examiner's report that the veteran had 
had hyperthyroidism for three years.  

3.  Competent medical evidence has not attributed the 
veteran's hyperthyroidism to his period of active service 
from January 1977 to January 1981.  

4.  The veteran's pre-existing hyperthyroidism underwent no 
chronic worsening during his period of service from July 15, 
2004, to August 13, 2004.  


CONCLUSION OF LAW

The veteran does not have hyperthyroidism that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through a September 2005 
notice letter, the veteran received notice of the information 
and evidence needed to substantiate his claim.  Thereafter, 
the veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the September 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met with respect to the veteran's 
claim.  The Board notes that the veteran has not been 
provided notice with respect to effective dates and rating 
criteria provisions.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  In this case, however, there are no 
questions with respect to a current rating and/or effective 
date before the Board on appeal.  

Thus, while the complete notice required by the VCAA was not 
necessarily provided prior to the RO initially adjudicating 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's unit records with the South 
Carolina Army National Guard are of record, as are private 
medical records submitted by the veteran from Joseph Walton, 
M.D.  Additionally, as noted above, the veteran submitted 
private medical records at his October 2007 hearing which 
appear to be from a Roger Shealy, M.D.  Otherwise, neither 
the veteran nor his representative has alleged that there are 
any outstanding medical records probative of the veteran's 
claim that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of whether 
the veteran's hyperthyroidism was incurred or aggravated 
during his active military service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran incurred an 
injury or disease in service (to include evidence of a 
worsening of a pre-existing disability or disease), and 3) 
indicates that the claimed disability may be associated with 
an in-service event, injury, or disease.  See e.g., 38 C.F.R. 
§ 3.159(c)(4).  As will be explained below, there is no 
indication except by way of unsupported allegation that the 
veteran's hyperthyroidism is attributable to any period of 
active service, to include aggravation therein.  As such, 
further action to obtain a medical opinion with respect to 
this claim is not warranted.  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2007).  The Board 
notes that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  38 C.F.R. 
§ 3.304(b)(1).  

The medical evidence of record documents that the veteran was 
diagnosed with hyperthyroidism in 2001. The veteran has 
testified that he was first diagnosed and treated for 
hyperthyroidism in 2001.  The Board notes that competent 
medical evidence has not attributed the veteran's 
hyperthyroidism to his period of active service from January 
1977 to January 1981.  

With respect to the veteran's service with the South Carolina 
Army National Guard and his period of active service from 
July 15, 2004, to August 13, 2004, a periodic medical 
examination in June 2004 reflects in a Report of Medical 
History the examiner's notation that the veteran had had 
hyperthyroidism for three years.  Laboratory reports dated in 
early 2004 show that the veteran was tested for thyroid 
stimulating hormone (TSH) and function of his thyroid.  
Handwritten annotations show that the veteran was taking 
medicine for the hyperthyroidism during this period.  
Additionally, an August 2001 report from Joseph Walton, M.D., 
showed that the veteran was then hyperthyroid.  Thus, when 
the Board considers the medical evidence and the veteran's 
testimony, as noted above, and the June 2004 medical 
examiner's notation regarding hyperthyroidism, it finds that 
hyperthyroidism clearly pre-existed the veteran's period of 
active service from July 15, 2004, to August 13, 2004.  

A preexisting injury or disease will be considered to have 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

The veteran has contended that his hyperthyroidism worsened 
during his period of active service as a result of training 
with tear gas as well as being stressed over plans to deploy 
his National Guard unit to Iraq.  He has testified, in 
particular, that he was exposed to tear gas twice a week and 
that this aggravated his hyperthyroidism.  The veteran has 
also testified that as a result of his worsening 
hyperthyroidism, a military doctor gave him double his normal 
dose of medication.  Furthermore, the veteran has testified 
that while his hyperthyroidism has improved from what it was 
in service, it is not completely back to the level that it 
was prior to his period of active service from July 15, 2004, 
to August 13, 2004.  

A review of private treatment records associated with the 
claims file reflects that the veteran was prescribed 
Propylthiouracil (PTU) to manage his hyperthyroidism.  A 
treatment record in June 2003 noted that the veteran had no 
palpable thyroid gland, that he felt well, and that he took 
PTU-50 milligrams (mg) twice daily (b.i.d.)-on a regular 
basis.  In January 2004 and May 2004, the veteran was 
identified as still taking PTU-50 mg b.i.d.  During his June 
2004 periodic medical examination, in the Report of Medical 
History, the veteran noted that he was taking PTU and the 
examiner made a finding that the veteran had had 
hyperthyroidism for three years.  In the associated Report of 
Medical Examination, there were no identified manifestations 
or symptoms of the disease reported.  

In July 2004, the veteran's National Guard unit was called up 
to active duty.  On August 5, 2004, the veteran was medically 
examined at Fort Dix, New Jersey.  The examiner noted that 
the veteran presented with complaints of weight loss, 
fatigue, dizziness, and ocular symptoms.  The veteran was 
reportedly taking 50 milligrams of PTU twice daily.  The 
examiner further noted the veteran's reported history of 
being treated with radioactive iodine in June 2002 for 
hyperthyroidism.  The examiner's diagnosis was Graves' 
disease status post radioactive iodine, with the veteran 
still thyroxic despite PTU.  The treatment plan included 
withholding the veteran from mobilizing with his unit and to 
increase the veteran's PTU to 100 milligrams twice daily.  A 
Physical Profile (DA Form 3349, FEB 2004), dated August 5, 
2004, reflects that the veteran was limited in running, 
swimming, and/or biking (aerobic conditioning activities), 
and that he was being placed on temporary profile until 
November 4, 2004.  The Physical Profile also revealed that 
the veteran was being released from active duty.  

An August 13, 2004, Active Duty Report (DD Form 220, AUG 89 
(EG)) reflects that the veteran had undergone a physical 
examination on August 5, 2004, at Fort Dix, New Jersey, and 
had been diagnosed with hyperthyroidism.  Furthermore, a box 
on the report form was checked indicating that the veteran 
did not believe he was medically qualified to perform 
satisfactory military service.  Thereafter, in October 2004, 
a private medical record notes that that the veteran's 
thyroid was palpable but not large.  A report of October 2004 
Quest Diagnostic laboratory test reflects a high total T3 and 
a low TSH (thyroid stimulating hormone).  A notation on the 
laboratory report, which appears to have been written by the 
veteran's treating physician, reflects that the laboratory 
findings were better but still not normal.  In was indicated 
that the veteran "continue 2 pills b.i.d."  

A January 2005 state Medical Discharge Review Board (MDRB) 
memorandum reflects that the veteran had been removed from 
deployment status because of his hyperthyroidism as well as 
the fact that the medication he took for hyperthyroidism 
could cause excessive fatigue in hot climates.  However, the 
MDRB indicated that after talking with the veteran and 
reviewing a letter from the veteran's doctor, it was 
determined that the veteran's hyperthyroidism would not limit 
his activities nor the performance of the standards of his 
military occupational specialty (MOS).  With respect to the 
letter from the veteran's doctor, Dr. Walton, dated in 
January 2005, it was noted by the doctor that the veteran had 
mild asymptomatic hyperthyroidism secondary to Graves' 
disease.  Dr. Walton opined that the veteran's 
hyperthyroidism should not be a limitation to his activities.  
A March 2005 memorandum from the state Office of the Adjutant 
General to the veteran reflects that the MDRB had determined 
that the veteran was fully fit for retention, deployment and 
assignment.  

A report of August 2006 Quest Diagnostic laboratory test 
reflects that while the veteran's total T3 was within the 
normal range, his TSH was low.  A notation on the laboratory 
test report reflects, "Getting better but, still need one 
PTU tab b.i.d."  Otherwise, treatment records from Dr. 
Shealy, dated from January 2006 to July 2007, reflect that 
the veteran continued to be taking one PTU tablet (50 
milligrams) twice daily.  

In this case, the Board notes that there is no indication 
that the veteran's pre-existing hyperthyroidism underwent any 
worsening during his period of active service from July 15, 
2004, to August 13, 2004.  While the August 5, 2004, 
examination report reflects that the veteran's medication to 
treat his hyperthyroidism was increased from 50 milligrams to 
100 milligrams, the increase was temporary.  Since the 
veteran's release from active service on August 13, 2004, the 
medical evidence documents that the veteran took 50 
milligrams of PTU twice daily, the same dose of medication he 
was prescribed prior to his being called up for active 
service on July 15, 2004.  Likewise, while the veteran's 
activities were noted to be restricted in the August 5, 2004, 
Physical Profile, the subsequent January 2005 letter from the 
veteran's treating physician clearly reflects that the 
veteran's hyperthyroidism, described as mild and 
asymptomatic, would not limit any activities.  In January 
2005, the state MDRB also determined that the veteran's 
hyperthyroidism was not so disabling as to preclude him from 
retention, deployment or assignment.  

Therefore, taking into consideration the medical evidence and 
history of the veteran's hyperthyroidism prior to, during, 
and subsequent to his period of active service from July 15, 
2004, to August 13, 2004, the Board finds that the veteran's 
pre-existing hyperthyroidism was clearly not aggravated 
during this period.  The evidence shows no permanent 
worsening of the underlying disease.  See Green v. Derwinski, 
1 Vet. App. 320, 322 (1991) (evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation).  Neither the veteran nor his representative has 
otherwise presented or alluded to the existence of medical 
evidence or opinion that would support his claim of 
aggravation.  Additionally, as a lay person without the 
appropriate medical training or expertise, the veteran simply 
is not competent to provide a probative opinion on a medical 
matter-such as the medical relationship between any current 
disability and whether such disability was incurred or 
aggravated during service.  Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In the absence of a showing of medical evidence that the 
veteran's hyperthyroidism is attributable to his period of 
active service from January 1977 to January 1981, or that the 
veteran's clearly pre-existing hyperthyroidism worsened 
during his period of active service from July 15, 2004, to 
August 13, 2004, the claim of service connection may not be 
granted.  


ORDER

Service connection for hyperthyroidism is denied.  



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


